Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156327 & (11)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156327
                                                                    COA: 338274
                                                                    Wayne CC: 13-001382-FC
  ANNIE MARIE HUMPHRIES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 21, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes
  that, although the defendant’s writ of coram nobis has been styled a motion for relief
  from judgment by the courts below, it should not be regarded as a motion for relief from
  judgment in any future case. Nevertheless, the trial court did not err in denying the
  defendant’s writ of coram nobis because the writ was not sought under subchapter 6.500
  of the Michigan Court Rules. MCR 6.501 provides that “a judgment of conviction and
  sentence entered by the circuit court not subject to appellate review under subchapters
  7.200 or 7.300 may be reviewed only in accordance with the provisions of this
  subchapter.” Defendant’s direct appeal has already concluded and the instant motion
  challenges the validity of her judgment of conviction, and therefore, the trial court did not
  err in denying the motion for failing to be brought under the proper rules. Accordingly,
  the application for leave to appeal to the Court of Appeals was properly denied, not under
  the rules of MCR 6.501 et seq. (because the motion was not brought under subchapter
  6.500), but, rather, due to lack of merit in the grounds presented.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2018
         a0328
                                                                               Clerk